DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is in response to the amendment filed 7 October 2022.
Claims 1, 4, 6-9, 12-13, 15-16, 19-23, and 25 are pending. Claims 1, 9, and 16 are independent claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1 ,4 7-9, 12-13, 16, 19, 21, 23, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Reiter (US 9405448, patented 2 August 2016) and further in view of Raghavan et al. (US 2019/0147042, published 16 May 2019, hereafter Raghavan) and further in view of Santi et al. (US 10255618, filed 21 December 2015, hereafter Santi) and further in view of Yeluguri et al. (US 10860954, filed 27 August 2019, hereafter Yeluguri).
As per independent claim 1, Reiter, which is analogous to the claimed invention because it is directed toward generating a sentence based upon identified contents of a data set, discloses a method for describing contents, comprising:
acquiring a target set of data (column 6, lines 7-22)
performing recognition on the target data through N data recognition models to generate M basic features of the target data, N being a positive integer, and M being a positive integer less than or equal to N (column 6, lines 23-57)
generating M basic feature labels based on M basic features (column 6, lines 50-57)
generating a data description sentence of the target data based on the M basic features (column 8, lines 47-57)
wherein generating the image description sentence based on the M basic feature labels comprises:
obtaining a category for an application based on functions of the application (column 5, line 58- column 7, lines 11: Here, a domain model is a categorization of data)
Reiter fails to specifically disclose wherein the data is an image. However, Raghavan, which is analogous to the claimed invention because it is directed toward generating a sentence corresponding to image data, discloses wherein the data is an image (paragraph 0036). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Raghavan with Reiter, with a reasonable expectation of success, as it would have enabled for identifying contents within an image and generating a sentence. This would have allowed for creation of sentences relating to images and allowed end users to quickly understand image data via a textual summary.
Further, Reiter fails to specifically disclose:
obtaining a description template of the target data based on the category of the application 
inputting at least part of the M basic feature labels into the description template to form the image description sentence 
However, Santi discloses:
obtaining a description template of the target data based on the category of the application (claim 1)
inputting at least part of the M basic feature labels into the description template to form the image description sentence (claim 1)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Santi with Reiter, with a reasonable expectation of success, as it would have allowed a user to generate functions to be performed at a plurality of disparate applications. This would have allowed a user to create multiple functions based upon a single set of data, thereby saving the user time in creating the commands across applications.
Reiter fails to specifically disclose obtaining the description template of the target image through a training process with training data, wherein the training data is obtained by image recognition models used to recognize image information required by the category of application. However, Yeluguri, which is analogous to the claimed invention because it is directed toward categorizing data, discloses obtaining the description template of the target image through a training process with training data, wherein the training data is obtained by image recognition models used to recognize image information required by the category of data (column 8, lines 34-53). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Yeluguri with Reiter, with a reasonable expectation of success, as it would have allowed a user to classify data based upon a trained data set. This would have provided a user the advantage of categorizing data without user intervention.
As per dependent claim 4, Reiter, Raghavan, Santi, and Yeluguri disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Reiter discloses wherein inputting the at least part of the M basic features labels into the description template to form the data description sentence comprises:
obtaining relevance among the M basic feature labels (column 6, line 58- column 7, line 11)
obtaining a first basic feature label and a second basic feature label relevant to the first basic feature label based on the relevance among the M basic feature labels (column 7, lines 12-25: Here, data labels identified as being important, or relevant, are extracted)
inputting into the description template with the first basic feature label, the second basic feature label, and at least part of the other basic feature labels than the first basic feature label and the second basic feature label, to form the description sentence (column 12, lines 16-25)
As per dependent claim 7, Reiter, Raghavan, Santi, and Yeluguri disclose the limitations similar to those in claim 4, and the same rejection is incorporated herein. Reiter discloses wherein obtaining relevance among the M basic feature labels comprises obtaining the relevance among the M basic feature labels based on functions implemented by the application (column 8, lines 24-35).
As per dependent claim 8, Reiter, Raghavan, and Yeluguri disclose the limitations similar to those in claim 7, and the same rejection is incorporated herein. Reiter discloses:
determining a relevance between two of the M basic feature labels based on functions implemented by the application (column 8, lines 25-35; column 10, lines 1-15)
in response to determining that the relevance is greater than the first preset threshold, determining the two basic feature labels as the first basic feature label and the second basic feature label (column 10, lines 1-15: here, if the items are determined to be relevant, they are combined to form a single complex sentence)
in response to determining that the relevance is less than or equal to the first preset threshold and greater than a second preset threshold, determining that the two basic feature labels as the other basic feature labels (column 8, lines 24-35; column 10, lines 1-15: Here, the items are identified as significant. These significant elements are not related, so they are maintained as separate elements).
With respect to claim 9, the applicant discloses the electronic device comprising a processor (Figure 3, item 303), a storage device connected to the at least one processor (Figure 3) to perform the method of claim 1. Claim 9 is similarly rejected.
With respect to claim 12, the applicant discloses the limitations substantially similar to those in claim 4. Claim 12 is similarly rejected.
With respect to claim 13, the applicant discloses the limitations substantially similar to those in claim 8. Claim 13 is similarly rejected.
With respect to claim 16, the applicant discloses the limitations substantially similar to those in claim 1. Claim 16 is similarly rejected.
With respect to claim 19, the applicant discloses the limitations substantially similar to those in claim 4. Claim 19 is similarly rejected.
As per dependent claim 21, Reiter, Raghavan, Santi, and Yeluguri disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Santi discloses obtaining the description template from a plurality of different description templates based on the category of the application, wherein the plurality of different description templates are predetermined to respectively correspond to different categories of applications (claim 1). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Santi with Reiter, with a reasonable expectation of success, as it would have allowed a user to generate functions to be performed at a plurality of disparate applications. This would have allowed a user to create multiple functions based upon a single set of data, thereby saving the user time in creating the commands across applications.
With respect to claims 23 and 25, the applicant discloses the limitations substantially similar to those in claim 21. Claims 23 and 25 are similarly rejected.


Claims 6, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reiter, Raghavan, Santi, and Yeluguri and further in view of Petrou et al. (US 2012/0134590, published 31 May 2012, hereafter Petrou).
As per dependent claim 6, Reiter, Raghavan, Santi, and Yeluguri disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Reiter fails to specifically disclose wherein the image recognition model comprises more than one of a face recognition model, a text recognition model, a classification recognition model, a logo recognition model, a watermark recognition model, a dish recognition model, a license plate recognition model, a facial expression recognition model, an age recognition model, and a skin color recognition model.
However, Petrou, which is analogous to the claimed invention because it is directed recognizing disparate information types in images, discloses wherein the image recognition model comprises more than one of a face recognition model, a text recognition model, a classification recognition model, a logo recognition model, a watermark recognition model, a dish recognition model, a license plate recognition model, a facial expression recognition model, an age recognition model, and a skin color recognition model (Figure 14; paragraph 0164). It would have been obvious to have combined Petrou and Reiter, with a reasonable expectation of success, as it would have allowed for identification of additional information in images. This would have provided the user with different classifications for generating sentences via the natural language processing module.
With respect to claims 15 and 20, the applicant discloses the limitations substantially similar to those in claim 6. Claims 15 and 20 are similarly rejected.


Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Reiter, Raghavan, Santi, and Yeluguri.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144